Citation Nr: 1410374	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of broken ribs, left side, numbers nine and ten (broken ribs residuals).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1986 to April 1988 and from November 1990 to January 2009, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in relevant part, granted service connection for residual of broken ribs, left side numbers nine and ten.

In June 2011, the Board remanded this matter to the RO/AMC as it was intertwined with a respiratory disability which was raised by record and referred to the RO/AMC for adjudication.  This development now completed, the matter has been properly returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's residuals of broken ribs residuals have been manifested by moderate impairment of function of Muscle Group XXI.


CONCLUSION OF LAW

The criteria for a 10 percent, but not higher, rating for broken ribs residuals been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.55, 4.56, 4.73, Diagnostic Code (DC) 5321 (2013).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated September 2008 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2009.  Nothing more was required.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, private records, and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA provided the Veteran with a VA examination in February 2009 and in May 2012 to determine the status of the Veteran's broken ribs residuals.  These examinations are adequate as the examination reports shows that the examiners considered the relevant history of the Veteran's rib injury, and the examiners provided a sufficiently detailed description of the current state of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

In June 2011 the Board remanded the increased rating claim as it was intertwined with a claim for entitlement to service connection due to a respiratory condition which was raised by the record.  In compliance with the Board's directives in October 2013, the RO/AMC adjudicated the matter of entitlement to service connection for a respiratory condition.    

In view of the foregoing, there has been at least substantial compliance with the Board's Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11, Vet. App. 268, 271 (1998).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

Increased Rating

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.

Consideration is given to the potential application of the various provisions of 38 C.F.R Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

If there is a question as to which of the two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  28 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The RO has evaluated the Veteran's residuals of multiple rib fractures under Diagnostic Code 5297, which provides for a 10 percent evaluation for the removal of one rib or the resection of two or more ribs without regeneration.  A 20 percent evaluation is warranted where two ribs have been removed.  A 30 percent evaluation is warranted where three or four ribs have been removed.  A 40 percent evaluation is warranted where five or six ribs have been removed.  And a maximum 50 percent evaluation is warranted for the removal of six or more ribs.  Notes to this code provide that the rating for rib resection or removal is not to be applied with ratings for purulent pleurisy, lobectomy, pneumonectomy or injuries of pleural cavity.  However, rib resection will be considered as rib removal in thoracoplasty performed for lung collapse therapy or to accomplish obliteration of space and will be combined with the rating for lung collapse or with the rating for lobectomy, pneumonectomy or the graduated ratings for pulmonary tuberculosis.  38 C.F.R. § 4.71a, DC 5297.

As discussed more fully below, the Board finds that the Veteran's broken ribs residuals are also closely analogous to the criteria found in DC 5321.  DC 5321 addresses muscle injuries to Group XXI, the muscles of respiration identified as the thoracic muscle group.  The function of these muscles relates to respiration.  Under Diagnostic Code 5321, a 0 percent evaluation is assigned for a slight muscle disability; a 10 percent evaluation is assigned for moderate muscle disability; and a 20 percent evaluation is assigned for a moderately severe or severe disability.  38 C.F.R. § 4.73, DC 5321 (2013).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  "[I]nitially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  The Court provided that "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  When a service-connected disability or disabilities affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

Merits of the Claim

The Veteran contends that he has a permanent deformity that he acquired in the healing process, that he has discomfort with arthritic pain felt seasonally which causes difficulty with his respiration, and that he has an inability to lay down on hard surfaces facedown.  He believed VA erred by not taking into account that "the two ribs fractured have pushed [his] entire ribcage forward."

In view of these complaints, the Board as a preliminary matter finds that the Veteran's disability picture may also be considered under DC 5321 and not solely under DC 5297.  In considering DC 5321, the Board recognizes that the Veteran has complained of functional limitations due to his disability and has never contended that he has had a rib removed or resected during anytime during the pendency of the appeal.  Instead, the Veteran's complaints and the medical evidence indicated, as demonstrated below, that the Veteran's disability is manifested by seasonal respiratory difficulty due to a muscle strain and not by orthopedic damage to his ribs.  The Board also emphasizes that the May 2012 VA examiner's diagnosed the Veteran with "Strain Left Chest, Status Post Anterior Rib Trauma."  The Board further notes that the Veteran's has complained of deformity in his ribs, however, such a complaint is not compensable under the rating schedule under DC 5297 or elsewhere under the schedule.  

Turning to the evidence of record, the Board notes that a February 2009 VA examination revealed a "mild prominence of the left lower rib cage..."  The Board also highlights the remainder of the VA examiner notation which stated "... no tenderness to palpation along the ribs."  Furthermore, the February 2009 examination included a report which stated "...evidence of old, healed fractures of the lateral left ninth and 10th ribs."  In regards to the Veteran's complaints, the VA examiner reported that the Veteran had "[had] intermittent episodes of pain in the left lower chest wall which occur[s] in the winter season."  

In May 2012 the Veteran was provided a VA examination of the muscle groups surrounding his rib cage.  In this examination, the VA examiner diagnosed the Veteran with "Strain Left Chest, Status Post Left Anterior Rib Trauma."  The VA examiner further stated that this was a "non-penetrating muscle injury."  He identified the muscle group affected as the torso/neck "Group XXI: Muscles of respiration: thoracic muscle group.  Function respiration Left."  Importantly, the VA examiner noted that the Veteran muscle injury affected muscle substance or function and he described a "prominence of the left lower ribs anteriorly when compared to the right side of [the] chest; [and a] firm, tender bony prominence of the left lateral lower ribs x2 to palpation."  The Board also notes the VA examiner indicated that the Veteran's muscle disability did not cause loss of power, weakness, lowered threshold of fatigue, or fatigue-pain.  This examiner additionally stated that the Veteran muscle is not atrophied and his muscle disability does not cause such a functional impairment that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.

The Board finds that the evidence demonstrates a moderate impairment of function of his Muscle Group XXI due to the Veteran's competent and credible complaints of respiratory difficulty and the May 2012 VA examination's evaluation of the Veteran's functional limitation.  The Veteran has had consistent respiratory complaints, and the Board finds these statements competent and credible.  The statements are also competent to the extent the Veteran has knowledge of whether he is experiencing respiratory difficulty and such a difficulty falls within that which can be observed and described by a lay person.  The Board further finds the Veteran's statements credible, as they have been consistent and clear throughout the pendency of the appeal period.  He has stated in September 2009 that he has had respiratory difficulty and repeated this statement to the VA examiner in February 2009.  While the May 2012 VA examiner ultimately found no respiratory problem, the Board would like to highlight that fact that in evaluating the Veteran's respiratory condition, the VA examiner focused on lung capacity and not respiratory muscle performance or muscle pathology.  Likewise, the February 2009 VA examination focused on the orthopedic structure of the Veteran's disability and not the muscular aspects, which the Board has found more accurately contemplate the Veteran's disability picture.  Thus, when the muscular aspects of the Veteran's disability were ultimately addressed in the VA examination in May 2012, the VA examiner reported that the Veteran had a diagnosed disability of the muscles and that this disability affected muscle substance or function.  Thus, in weighing the two medical reports, the Board finds the May 2012 medical report of greater value because its evaluation of the Veteran's muscles was more closely in line with the Veteran's competent and credible description of his disability.  Therefore, considering all of the foregoing, the Board will give the Veteran the benefit of the doubt, and find that the medical evidence and competent and credible statements of the Veteran establish the moderate impairment of function of Veteran's Muscle Group XXI.

The Board finds that a higher evaluation is not warranted.  The Board observes that the Veteran's disability does not cause a loss of power, weakness, lowered threshold of fatigue, or fatigue-pain, and there is no limited motion that is not compensated by the newly assigned 10 percent rating.  Additionally, the Veteran has stated that the disability affects his respiration only seasonally.  Thus, the Board reasons that Veteran's complaints and the medical evidence together do not indicate that the Veteran's disability causes a "Severe or Moderately Severe" functional impairment of Muscle Group XXI.  38 C.F.R. § 4.73, DC 5321.

There is also no evidence the Veteran's broken rib residuals have been more than 10 percent disabling at any time since his claim was filed.  Consequently, the Board cannot "stage" a higher rating at any point during the time frame on appeal.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's disability was considered under the applicable rating criteria and precedential case law.  The Veteran has neither contended nor does the medical record indicate that the Veteran's disability is of such severity as to warrant restriction of his activities and employment, above and beyond that contemplated by his schedular rating, which would invoke extra-schedular consideration.  Rather, the limitations caused by a muscle disability are adequately considered in the rating criteria. 

Although the diagnostic codes in this case allow for higher ratings, the Board has fully explained why the higher ratings are not warranted.  Therefore, given that the applicable schedular rating criteria are considered adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, if a Veteran asserts that he is unable to secure and follow a substantially gainful employment, it is presumed that the Veteran is raising a claim for total disability due to individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. 4.16(b).  The Veteran has not raised the issue of whether he able to secure and follow gainful employment due to his service connected disability.  Consequently, at this point, a claim for TDIU is not considered to have been raised on this record and need not be addressed further.  


ORDER

Entitlement to an increased rating not to exceed 10 percent for residuals of broken ribs, left side, numbers nine and ten is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


